Citation Nr: 0403827	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-00 840	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from October 1963 to April 
1964 and from April 1965 to May 1965.  He also served in the 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran's National Guard enlistment examination, dated in 
September 1963, reflects that his hearing was found to be 
normal on whispered and spoken voice testing.  However, the 
veteran's November 1963 "Induction Audiogram" reveals pure 
tone air conduction threshold levels, in decibels, as 
follows:



HERTZ



500
1000
2000
3000
RIGHT
25
15
5
65
LEFT
25
10
10
65

The veteran was given an "H3" profile.  Subsequent service 
medical records, dated from November 1963 to January 1964, 
are negative for complaints of ear injury or hearing loss.  
When he was examined for discharge in March 1964, the veteran 
reported a history of ear trouble and running ears.  
Audiometric testing results were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10

30
LEFT
10
10
15

35

The veteran's second period of active duty, which lasted 
approximately one month, began in April 1965.  A May 1965 
Medical Evaluation Board Physical Examination indicates that 
the veteran had been admitted to the Fort Jackson Army 
Hospital ten days earlier.  He was first seen on consultation 
from the Medical Examining Section because of an abnormal 
audiogram on physical examination prior to returning to 
active duty.  The veteran stated that he had had difficulty 
with hearing all of his life, and that it had continued to 
worsen.  Following his first period of active duty, the 
veteran indicated that he had worked at a noisy box factory 
in the spring of 1965.  Audiograms revealed a rather severe 
bilateral sensory neural hearing loss.  The examiner 
indicated that the veteran's hearing loss began in childhood 
and continued to increase in severity.  As a result, the 
veteran was discharged due to physical disability which 
existed prior to service (EPTS).

The veteran contends that his hearing loss is related to 
acoustic trauma suffered during active duty.  He asserts that 
he had no treatment for hearing loss until after he was 
exposed to the acoustic trauma of tank fire in 1964.  A lay 
witness is competent to provide evidence that he was exposed 
to such a loud noise during service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Thus, the Board concludes that in 
order to comply with VA's duty to assist, the veteran is 
entitled to a current VA examination for the purpose of 
addressing whether in-service noise exposure caused or 
aggravated his hearing loss.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA must provide notice that informs the claimant (1) of 
the information and evidence not of record that is necessary 
to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Furthermore, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

In a letter dated in March 2002, the RO attempted to comply 
with the duty to notify provisions of the VCAA.  The letter 
contained a section entitled What Information or Evidence Do 
We Still Need From You?  The only item listed was the 
following:  'medical evidence showing the condition(s) was 
diagnosed within one year of discharge from service."  In 
the opinion of the Board, this is not adequate to satisfy 
VA's duty to notify.  In the statement of the case dated in 
December 2002, the RO informed the veteran that the evidence 
showed that bilateral hearing loss existed prior to service 
and that there must be objective evidence of worsening of a 
pre-existing condition in order to establish service 
connection by aggravation.  The veteran was not specifically 
told which portion of the needed information and evidence he 
was expected to provide.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence in 
his possession that pertains to the 
claim.

2.  The veteran should be afforded 
an audiological examination.  The 
claims folder must be provided to 
the examiner in association with the 
examination.  The examiner should 
elicit a detailed history from the 
veteran regarding any exposure to 
loud noise he experienced prior to 
service, during service from October 
1963 to April 1964, and during the 
year from April 1964 to April 1965 
before he re-entered service.  The 
examiner should provide an opinion 
as to whether the veteran's hearing 
loss began during his military 
service or increased in severity 
during his service.  In providing 
such an opinion, the examiner should 
indicate the significance of the 
results of audiological testing in 
November 1963 and March 1964.  All 
indicated tests and studies should 
be accomplished.  The claims folder 
must be provided to the examiner in 
association with the examination.

3.  The RO should then re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran 
and his representative should be 
provided with a Supplemental 
Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

